NATIONWIDE LIFE INSURANCE COMPANY ONE NATIONWIDE PLAZA COLUMBUS, OHIO 43215 SUPPLEMENTAL OPTION TO THE INDIVIDUAL SINGLE PURCHASE PAYMENT IMMEDIATE FIXED INCOME ANNUITY General Information Regarding this Supplemental Option This supplemental option (the Option) is made part of the Contract to which it is attached and is effective on the date it is elected. Nationwide will not start any payments under the Contract until and unless the triggering events, found in the Income Phase section of this Option, occur. This Option and Contract to which it is attached work together in three phases: an Accumulation Phase, a Withdrawal Phase and an Income Phase. This Option contains the terms and conditions of the Accumulation Phase and the Withdrawal Phase. The Contract contains the terms and conditions of the Income Phase, except as stated in the Option. To the extent any provisions contained in this Option are contrary to or inconsistent with those of the Contract to which it is attached, the provisions of this Option will control the Contract.Non-defined terms shall have the meaning given to them in the Contract. Guarantees of the Option Subject to the terms and conditions set forth in this Option, Nationwide guarantees that it will provide Guaranteed Lifetime Income Payments for the life of the Annuitant and Co-Annuitant, if any, in accordance with the Contract by multiplying the Guaranteed Lifetime Withdrawal Base by the Guaranteed Lifetime Withdrawal Percentage to determine the amount of the Guaranteed Lifetime Income Payments. Eligibility to Purchase Option This Option is only offered to investors who have their investments managed by the Asset Management Company.The Contract Owner must be the Annuitant, and if the Spousal Continuation Option is elected, the spouse must be named a Co-Annuitant.Without the Spousal Continuation Option, the minimum age of an Annuitant for the Option is 45 and the maximum age is 75.With the Spousal Continuation Option, the minimum age that the youngest Co-Annuitant must be is 45.With the Spousal Continuation Option, the younger Co-Annuitant must not have reached their 81st birthday, and the older Co-Annuitant must not reach their 85th birthday. During the Accumulation Phase, the assets covered by this Option are held in an advisory account (Account) managed by the Asset Management Company. The assets must be held in an Eligible Portfolio listed on the Option data page.Once the Contract Owner has chosen an Eligible Portfolio, they may later switch from one
